Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) a Non-income producing. b A portion or all of the security is on loan at March 31, 2013. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. dThe rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements on Investments. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2013, the aggregate value of these securities was $191, representing less than 0.01% of net assets. c See Note 5 regarding restricted securities. dSecurity was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2013, the aggregate value of these securities was $134,380,525, representing 37.32% of net assets. e Defaulted security or security for which income has been deemed uncollectible. f1ncome may be received in additional securities and/or cash. 9 Perpetual security with no stated maturity date. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At March 31, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. C Security has been deemed illiquid because it may not be able to be sold within seven days. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2013, the aggregate value of these securities was $1,076,830,661, representing 14.37% of net assets. e A portion or all of the security purchased on a when-issued and delayed delivery basis. f A portion or all of the security is on loan at March 31, 2013. 9 Income may be received in additional securities and/or cash. h Defaulted security or security for which income has been deemed uncollectible. i Perpetual security with no stated maturity date. j The coupon rate shown represents the rate at period end. kThe security is traded on a discount basis with no stated coupon rate. IInvestment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2013, all repurchase agreements had been entered into on March 28, 2013. mThe rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement of Investments Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) tRounds to less than 0.1% of net assets. a Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) a A portion or all of the security is on loan at March 31, 2013. b Non-income producing. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. d At March 31, 2013, all repurchase agreements had been entered into on March 28, 2013. 'The security is traded on a discount basis with no stated coupon rate. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestmentsl See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At March 31, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See Note 6 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2013, the aggregate value of these securities was $21,948,064, representing 2.89% of net assets. f A portion or all of the security is on loan at March 31, 2013. 9Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. h Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2013, the aggregate value of these securities was 2,022,177, representing 0.27% of net assets. i The coupon rate shown represents the rate at period end. j Security purchased on a delayed delivery basis. k Defaulted security or security for which income has been deemed uncollectible. IThe security is traded on a discount basis with no stated coupon rate. mSecurity or a portion of the security has been pledged as collateral for open futures contracts. At March 31, 2013, the value of this security pledged as collateral was $817,786, representing 0.11 % of net assets. "At March 31, 2013, all repurchase agreements had been entered into on March 28, 2013. 'The rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2013, the aggregate value of these securities was $1,366,619, representing 0.24% of net assets. c At March 31, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. dThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'Non-income producing. b A portion or all of the security is on loan at March 31, 2013. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. dThe rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2013 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of twenty separate funds (Funds). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. Effective April 1, 2013, the Trust began offering shares of the Franklin Managed Volatility Global Allocation VIP Fund. The Franklin Templeton VIP Founding Funds Allocation Fund invests primarily in other funds of the Trust (Underlying Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the OTC market. The Funds' pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds' net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds' portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds' portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. The Templeton Developing Markets Securities Fund and Templeton Global Bond Securities Fund Statements of Investments have been adjusted to reflect investment values as of March 31, 2013. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Certain funds entered into exchange traded futures contracts primarily to manage and/or gain exposure to interest rate and certain foreign currencies risk. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the asset underlying the futures contract. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Certain funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into OTC credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. Pursuant to the terms of the credit default swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into OTC interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. The following funds have invested in derivatives during the period. Franklin High Income Securities Fund - Forwards Franklin Strategic Income Securities Fund - Forwards and swaps Mutual Global Discovery Securities Fund - Futures and forwards Mutual International Securities Fund - Forwards Mutual Shares Securities Fund - Futures and Forwards Templeton Global Bond Securities Fund - Forwards and swaps 4. INCOME TAXES At March 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 9. INVESTMENT IN TEMPLETON CHINA OPPORTUNITIES FUND, LTD The Templeton Growth Securities Fund (Growth Fund) invests in Templeton China Opportunities Fund, Ltd. (China Fund), a private offering of unregistered shares in a Cayman Islands Exempt Company. The China Fund investment objective is to seek capital growth primarily through investments in A-shares of Chinese companies listed on the Shanghai and Shenzhen stock exchanges. Chinese A-shares are traded in Chinese Renminbi and are only available as an investment to domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors license. The China Fund is managed by Templeton Investment Counsel, LLC (an affiliate of the investment manager). No additional management or administrative fees are incurred on assets invested in the China Fund. The China Fund may be subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds and earnings associated with its investment, as such activities are subject to approval by agencies of the Chinese government and thus the Growth Fund may incur delays in redeeming its investment in the China Fund. The Growth Fund's investment in the China Fund is valued based upon the fair value of the China Fund's portfolio securities and other assets and liabilities. 10. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' financial instruments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical financial instruments Level 2 - other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds' own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2013, in valuing the Funds' assets and liabilities carried at fair value, is as follows: decrease in the cost of equity would result in a significant decrease or increase in the fair value measurement. A significant and reasonable increase or decrease in the long-term revenue growth rate would result in a significant increase or decrease in the fair value measurement. A significant and reasonable increase or decrease in the adjusted EBITDA margin would not result in a significant increase or decrease in the fair value measurement. The significant unobservable inputs used in the fair value measurement of the Mutual Global Discovery Securities Fund's investment in paper and forest product are an enterprise value (EV) to earnings before EBITDA multiple. A significant and reasonable increase or decrease in the EV to EBITDA multiple would result in a significant increase or decrease in the fair value measurement. The significant unobservable input used in the fair value measurement of the Mutual Global Discovery Securities Fund's investments in real estate management & development companies is a discount for lack of marketability. A significant and reasonable increase or decrease in the input would result in a significant decrease or increase in the fair value measurement. The differences in fair value measurements caused by significant and reasonable changes in any of these inputs, except the long-term revenue growth rate and price to tangible book multiple, in diversified financial services and commercial banks companies, would not materially impact the net assets of the Fund. 11. NEW ACCOUNTING PRONOUNCEMENTS In December 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. The amendments in the ASU enhance disclosures about offsetting of financial assets and liabilities to enable investors to understand the effect of these arrangements on a fund's financial position. In January 2013, FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. The amendments in ASU No. 2013-01 clarify the intended scope of disclosures required by ASU No. 2011-11. These ASUs are effective for interim and annual reporting periods beginning on or after January 1, 2013. The Funds believe the adoption of these ASUs will not have a material impact on their financial statements. 12. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Statements of Investments. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrants internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date June 5, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date June 5, 2013 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date June 5, 2013
